 

 

 

 

     

 

 

Dun Glen Prospect 

Pershing County, Nevada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     E.L. “Buster” Hunsaker III 

Scoonover Exploration, LLC

     P.O. Box 2021

 Elko, Nevada 89803 

hunsinc@rabbitbrush.com  

(775) 934-7484

--------------------------------------------------------------------------------

SUMMARY

The Dun Glen Prospect covers a north trending structural zone within the Sierra
gold district in Pershing County, Nevada. High-grade vein mineralization is
strongly indicated by rock chip sample results with numerous + .5 oz Au/ton rock
chip samples and visible gold noted both on the surface and during drilling.
Historic and modern placer mining downstream from the prospect also indicates
the high-grade nature of the area.

At least two and possibly three vein zones have up to 7000 feet of strike length
and the down dip component is unexplored. Historic mining never reached below
the water table and was limited to less than 200 feet depth. The recent drilling
attempt by Newmont was the first modern exploration employed in the Dun Glen
area however, it was unable to test the down-dip portion of the vein in 4 of 5
holes attempted (due to mechanical problems). Nonetheless gold was encountered
in the hanging wall, above the vein in each hole (up to 1.1 ppm/.03 oz Au/ton).
The Dun Glen Prospect has good exploration potential for high-grade ore bodies
with the possibility to reach or exceed a total of 1 million ounces.

LOCATION AND HISTORY

The Gus Prospect is located in the Sierra (Dun Glen or Chafey) district in Dun
Glen Canyon on the west flanks of the East Range. Access to the area is by I-80
to the Mill City exit, thence about eight miles toward the northeast to the town
site of Dun Glen. The claim block is currently comprised of 12 unpatented lode
claims covering portions of sections 11, 12, 13, and 14, T33N/R36E, in Pershing
County, Nevada.

Historic production as reported by Johnson (1977) and Ransome (1908) indicate at
least 50,000 ounces of gold was produced from one to eight (8) foot wide veins
that carried visible gold, silver, galena, and sphalerite. Lode production came
in two phases; during the 1860’s silver boom in Nevada (1862-1880), and in the
early 1900’s when lessors worked the Black Hole-Monroe area for gold.

Unpublished mine records indicate the Auld Lang Syne produced approximately
35,000 ounces of gold from 15 to 20 thousand tons. Records indicate workings did
not go deeper than 200 feet below the surface. At least $4 million (>200,000 oz)
of placer gold was produced prior to 1900 from placers throughout the Sierra
District.

WORK COMPLETED

Geologic mapping and sampling of the area outlines a mesothermal vein with 7000
feet of strike length and widths ranging up to 8 feet with significant zones
averaging 3 to 4 feet wide. Surface exposures are traceable for up to 3000 feet.
Sampling of dumps, prospects and outcrops returned up to 2.254 oz Au/ton and
29.8 oz Ag/ton in the Monroe and Black Hole area, as well as numerous 1.0 oz
Au/ton samples. From 157 rock samples, gold averaged 1935 pbb and silver
averaged 15.6 ppm.

Prior to the limited drilling by Newmont, (after obtaining the property through
the purchase of Franco-Nevada) no significant (trenching or drilling)
exploration activity had occurred. Franco-Nevada acquired a lease option on the
property at the behest of Ken Snyder and before the drilling occurred
Franco-Nevada was purchased by Newmont. Snyder was able to plan six holes under
the auspices of Newmont; they only completed five holes with only one of those
five reaching the target (see attached summaries).

Snyder’s conclusion from the drilling was “The Dun Glen drilling program was a
near-total failure with only one hole out of five completed satisfactorily. I
am, nevertheless, more confident in the merits of the Dun Glen project area than
ever.”

GEOLOGY

Published mapping (Johnson, 1977) shows a northeast striking west dipping
sequence of Triassic rocks. From bottom to top this includes the Koipato Group,
Natchez Pass Formation, and Grass Valley Formation. Major northeast trending
faults and minor thrust faults are also shown.

Reconnaissance mapping shows a similar setting. The Koipato Group rocks look
like Weaver Rhyolite. The overlying siltstone/shale is either a unit of the
Weaver Rhyolite or part of the Natchez Pass

1

--------------------------------------------------------------------------------

Formation. Limestone overlays the siltstone/shale and is probably the Natchez
Pass. The Grass Valley Formation lies immediately west of the claim block.

The major vein zone appears mesothermal and is characterized by white milky
quartz, with multistage silicification, brecciation, and open space growth of
quartz crystals. Exposures in caved stopes and adits show the veins ranged up to
8 feet wide. Some veins have clay along the footwall or hanging wall. Vein zones
commonly occur along the margins of mafic dikes. The vein zones are vertical to
east and northeast dipping.

Mineralization has historically been restricted to the quartz veins and
reportedly included free gold, silver, galena, and sphalerite.

TARGET CONCEPTS

Surface mapping and sampling combined with historic mining records suggest good
potential for additional high-grade zones along the veins and with depth below
stopes mined earlier. These targets are high-grade (+1.0 oz Au/ton) zones. No
modern exploration has been completed within this area and at least 7000 feet of
strike length is prospective. Target concepts suggest high grade that could be
mined by underground methods.

As shown on the Conceptual Cross Section the historically productive portion of
the veins seems to occur in the Weaver Rhyolite. This mineralization was only
pursued to the water table and all workings are reportedly less than 200 feet
below the surface. The down dip portions of the veins present a very likely
target for additional high-grade. In addition, the historically productive veins
have not been explored along the strike length or at any of the major fault
intersections.

 

2

--------------------------------------------------------------------------------